 
 
I 
108th CONGRESS
2d Session
H. R. 5043 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Bell (for himself and Mr. Neal of Massachusetts) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to provide for an increase in the Federal minimum wage, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Minimum Wage Indexation Act of 2004. 
2.Minimum wage indexation 
(a)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows: 
 
(1)except as otherwise provided in this section, not less than the following— 
(A)beginning on the date that is the 60th day after the date of enactment of the Minimum Wage Indexation Act of 2004, $5.85 an hour; 
(B)beginning on the date that is 365 days after that 60th day, $6.45 an hour;  
(C)beginning on the date that is 365 days after the date set forth in subparagraph (B), $7.00 an hour; and 
(D) beginning on the first day of each successive 365-day period commencing after the date set forth in subparagraph (C), $7.00 an hour plus an increase determined by the Secretary to be in proportion to the increase in the Consumer Price Index for all urban consumers for the period between the date referred to in subparagraph (C) and the first day of each such 365-day period;. 
(b)Effective dateThe amendment made by subsection (a) shall take effect 60 days after the date of enactment of this Act. 
 
